                                                                      Case 1:20-bk-11435-MB              Doc 346 Filed 02/11/21 Entered 02/11/21 09:20:46            Desc
                                                                                                          Main Document     Page 1 of 2



                                                                        1 David S. Kupetz (CA Bar No. 125062)
                                                                           dkupetz@sulmeyerlaw.com
                                                                        2 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com                                           FILED & ENTERED
                                                                        3 Claire K. Wu (CA Bar No. 295966)
                                                                           ckwu@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz                                                        FEB 11 2021
                                                                            A Professional Corporation
                                                                        5 333 South Grand Ave, Suite 3400                                  CLERK U.S. BANKRUPTCY COURT
                                                                          Los Angeles, California 90071                                    Central District of California
                                                                                                                                           BY gasparia DEPUTY CLERK
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Attorneys for Reorganized Debtors
                                                                        8

                                                                        9                                  UNITED STATES BANKRUPTCY COURT

                                                                       10         CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
   Professional Corporation




                                                                       11 In re                                               Case No. 1:20-bk-11435-MB
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 GLOSTATION USA, INC., a Delaware                    Chapter 11
                                                                          corporation, and related debtors,
                                                                       13                                                     (Jointly Administered with Case Nos. 1:20-bk-
                                                                                         Debtors.                             11436-MB; 1:20-bk-11437-MB; 1:20-bk-11438-
                                                                       14                                                     MB; 1:20-bk-11439-MB; 1:20-bk-11434-MB;
                                                                                                                              1:20-bk-11440-MB; 1:20-bk-11441-MB; 1:20-
SulmeyerKupetz, A




                                                                       15 Federal EIN: XX-XXXXXXX                             bk-11442-MB; 1:20-bk-11443-MB; 1:20-bk-
                                                                                                                              11444-MB)
                                                                       16
                                                                                                                              ORDER DENYING “APPLICATION OF
                                                                       17                                                     OFFICIAL COMMITTEE OF UNSECURED
                                                                                                                              CREDITORS FOR AN ORDER PURSUANT
                                                                       18                                                     TO 11 U.S.C. §§ 328 AND 1103, FED. R.
                                                                                                                              BANKR. P. 2014, AND LOCAL RULE 2014-
                                                                       19                                                     1, AUTHORIZING AND APPROVING THE
                                                                                                                              EMPLOYMENT AND RETENTION OF
                                                                       20                                                     DUNDON ADVISORS LLC AS FINANCIAL
                                                                                                                              ADVISOR NUNC PRO TUNC TO
                                                                       21                                                     OCTOBER 2, 2020”
                                                                       22                                                     [Relates to Dkt. No. 314]
                                                                       23                                                     Hearing Via ZoomGov
                                                                       24                                                     Date: February 3, 2021
                                                                       25                                                     Time: 1:30 p.m.
                                                                                                                              Place: Courtroom 303
                                                                       26                                                            21041 Burbank Blvd.
                                                                                                                                     Woodland Hills, CA 91367
                                                                       27

                                                                       28


                                                                            ASH 2709490v1
                                                                      Case 1:20-bk-11435-MB           Doc 346 Filed 02/11/21 Entered 02/11/21 09:20:46            Desc
                                                                                                       Main Document     Page 2 of 2



                                                                        1           The hearing on the Application of Official Committee of Unsecured Creditors For an

                                                                        2 Order Pursuant to 11 U.S.C. §§ 328 And 1103, Fed. R. Bankr. P. 2014, And Local Rule 2014-1,

                                                                        3 Authorizing And Approving The Employment And Retention of Dundon Advisors LLC as Financial

                                                                        4 Advisor Nunc Pro Tunc to October 2, 2020 [Dkt. No. 314] (the “Application”) came on for

                                                                        5 hearing on regular notice on February 3, 2021, at 1:30 p.m., before the Honorable Martin A. R.

                                                                        6 Barash, United States Bankruptcy Judge. Appearances were as stated on the record of the hearing.

                                                                        7           This Court having considered the Application, the respective oppositions to the

                                                                        8 Application filed by the above-captioned reorganized debtors and the United States Trustee, all

                                                                        9 papers submitted in support of or in connection with the Application, the record in these cases, and

                                                                       10 the arguments, statements, and representations of counsel on the record at the hearing, for the

                                                                       11 reasons set forth on the record at the hearing, it is hereby ORDERED that the Application is
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 DENIED.

                                                                       13                                                  ###

                                                                       14

                                                                       15
SulmeyerKupetz, A




                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23
                                                                            Date: February 11, 2021
                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28


                                                                            ASH 2709490v1                                    1
